Dissenting Opinion by
Senior Judge Barbieri:
I dissent and wish to record my disagreement with the majority, because I can see no usurpation of the Legislative function in our affirming the referees decision any more than there was in the Supreme Courts decision in Ciabattoni v. Birdsboro Steel Foundry & Machine Co., 386 Pa. 179, 125 A.2d 365 (1956), or by this Court in the case of Jones & Laughlin Steel v. Workmen's Compensation Appeal Board (Feiertag), 90 Pa. Commonwealth Ct. 567, 496 A.2d 412 (1985). In feet, in Jones & Laughlin we had occasion to consider the absurdity contention referred to by the majority while dealing with the same limitation in Section 315. The issue there was whether or not Section 315 would bar an occupation disease claim, not filed under the Occupational Disease Act, but filed under the occupational disease provisions in Section 301(c)(2) of The *365Pennsylvania Workmen's Compensation Act, where knowledge of the disabling condition and its relationship to the claimants employment was not known until after the limitation in Section 315 had run. In ruling that the limitation did not run until the claimant had the requisite knowledge of the existence of his claim, and relying upon the Supreme Court decision in Ciabattoni v. Birdsboro Steel Foundry & Machine Co., 386 Pa. 179, 125 A.2d 365 (1956), we stated:
In short, the employer would have us hold that, although an employee cannot give notice because he does not know he has a claim, he must, nevertheless, file for a claim that he does not know exists. In our view, such an absurd and unreasonable result simply could not have been intended by the Legislature. . . . that the time fixed for filing a claim petition for occupational disease causing disability would not begin to run until the pertinent medical diagnosis [of occupational disease causing disability] is competently established to the knowledge of the claimant. . . ’. (Emphasis in original.) (Citation omitted.)
90 Pa. Commonwealth Ct. at 578, 496 A.2d at 418.
We further stated in Jones & Laughlin Steel, applicable here, that there was no question that the discovery rule must be applied to the running of the period of Section 315 as well as the notice period of Section 311.
While it is true, of course, that we do not have here an occupational disease case such as we had in Jones & Laughlin Steel, nevertheless the illogic of a construction reached by the Board becomes just as apparent here as would be true if we had here an occupational disease. The similarity of the instant case to an occupational disease case is attested by the statement of the employer in its brief as follows:
The law is clearly established that the repetitive and recurring trauma of an employees work activities may constitute recurring aggravation of a *366pre-existing condition, hence, an injury within the meaning of Section 301(c)(1).
Brief for Employer, p. 5.1 The employer also states: “The claimant has presented no evidence, nor allegations, of the appropriate conduct by the employer to excuse the untimely filing of the Claim Petition.” Id. at 9. While it may be true that the employers conduct was not the basis for claimants delay in filing, nevertheless there has been no explanation for the circumstance that claimant was, at the insistence of the employer; carried on a disability program covered by insurance for the period from March 13, 1975 through June 1, 1976.2 It may also be noted that the Employer has conceded that Claimant, is totally disabled and that his disability is related to his employment. Claimants claim petition was uncounseled, but attached thereto was a statement by him, later included in the record, as follows:
I was forced into retirement by Jones & Laughlin as of June 1, 1976, after being on disability since March 13, 1975.
Claimant testified further under cross-examination at a hearing on December 2, 1981, as follows:
Q. I said, 1975, that was the last day you worked. In ’76 you applied for your pension?
A. Correct.
Q. Was any mention made to the company at that time that you were applying for a pension *367because you could no longer carry out the duties of your job?
A. They decided for me. They were the deciding factor, not me.
In light of our previous interpretations of legislative enactments in Sections 311 and 315, as amended in 1972, I believe that the construction is inevitable that the limitation in Section 315 may not be imposed in a case like this one where the disability, like that in an occupational disease case, is insidious to the extent that its relationship to the employment is undisclosed and undeterminable during a period here when neither the claimant nor the employer professes any knowledge of this relationship. Accordingly, since I can find no rational basis for distinguishing the instant case from that of an occupational disease, such as the one involved in Jones & Laughlin Steel, I would reverse. 3

 See Hinkle v. H. J. Heinz Co., 462 Pa. 111, 337 A.2d 907 (1975), in which the Supreme Court altered the concept of injury to include the kind of repetitive trauma such as noises causing hearing losses which had previously been considered to be occupational disease ailments.


 Although Claimant was deemed disabled as of March 14, 1975, he did not give notice of that disability to the employer until April 19, 1978, the date upon which the employer received a copy of the claim petition. Section 311 of the Act, 77 P.S. §631, mandates that no compensation shall be due under the Act until such notice is given.


 I would distinguish the facts in' this case from those present in Workmen's Compensation Appeal Board v Niemann, 24 Pa. Commonwealth Ct. 377, 356 A.2d 370 (1976). In Niemann the referee specifically found that the employer did not lull the claimant into a false sense of security relative to her claim with the employer. Id. at 383, 356 A.2d at 373. In the instant case, the employer placed the Claimant on a disability plan which it carried with the Metropolitan Insurance Company that may very well have caused the Claimant to relax and remain on that plan and Social Security until his actual retirement in mid-1976. Due to the referees reliance upon the discovery rule, no specific finding was made as to whether the employers actions in this case lulled the Claimant into a felse sense of security relative to his claim against the employer.
I also note that the authorities relied upon in Niemann to create the authority which the majority follows were all decided before Hinkle v. Heinz, footnote 1, and that the holding in Niemann, contrary to our conclusion here had to do with the versions of Section 310 and 315, 77 P.S., respectively, §§631 and 602, before these sections were amended by the Act of October 17, 1972, P.L. 930, which amendments created the absurdity described in the foregoing opinion.